Case 2:20-cv-09091-PA-AS Document 63-6 Filed 08/23/21 Page 1 of 4 Page ID #:3139




                    EXHIBIT 8




                                                                                143
                                                                De Lilly Decl. Ex. 8
 Case 2:20-cv-09091-PA-AS Document 63-6 Filed 08/23/21 Page 2 of 4 Page ID #:3140


  From:     JoAnne Brenner (NC NCC) Joanne.Brenner@wholefoods.com                                                                                                                  6'
Subject:    RE: Three Thrive launch questions
   Date:    April 8, 2014 at 4:55 PM
     To:    Alex McIntosh amcin1osh@1l1rive11aturalcare.com


       Thanks Alex- ('heck out the tab on the attached ,vhich says Premium Bodycare. There are instructions and
       contact info there for submitting thern to Cilobal.


                                        JoAnne Brenner
                                        \··r=-t· S 10-425-7433 i cf:":J:s.: 512~4()4-1781 i Jo.:\:Y:'.leJ>rcJlJH.':-0/ \\/ho.lcfood:1.cnrn
                                        5980 U,,;tcn Sl. Suik!t 200 I                  CA '}:k(H

                                                c:.r:d confJr_1_,;'_:.nrnJ .n:-::::°(":Ji.c:_"; fr~r :_h,·; s~:-1'-:                                                                    r::,,_:_~'W, ·t:s~', C:isrr::-;:_:_:_i.(HJ m· r_1.isck~slfff:' :Jy Gr.:_kE \i,.rj:_hour_ t!J:: p•;'_:_n;_:_:~coJo_:.1 of th::
       ~;,:r:d(":J :s    str_:_c:_·:y                  c:.r:: ;_:_,_:-t   ri_:;;'   i.r:rr:;_:_d,:d r•;'cipJ::w_ {,_;_:_· ::·:ir.:_h:-r_:_..,,~,d   t,_;   _:x;c,::>'f:'- .:."or                           ~'~:-r:racr_ th:: ~;:·;r:dr:;_· by _:x;;;Jy ~'r:1c1i_:_ .c1nC: dd~'t..: ::H c,"~PJ(":~;
       H.K':::~;::g(":




       From: Alex McIntosh [mailto:amcintosh@thrivenaturalcare.com]
       Sent: Tuesday, April 08, 2014 4:51 PM
       To: JoAnne Brenner (NC NCC)
       Subject: Re: Three Thrive launch questions

       Hi Joanne,
       thanks for getting back so quickly on those questions. For some reason, my laptop
       just loaded your email.
       Replies below in CAPS.

       Have a nice nite.

       Alex McIntosh
       Thrive Natural Care                                                                                                                                                                                               7-23-2021
       San Francisco, CA                                                                                                                                                                         ALEX MCINTOSH
                                                                                                                                                                                             Shirley L. CSR No. 13784
       t: 203.249.7285
       e: amcintosh@thrivenaturalcare.com
                                                                                                                                                                                                     Exhibit 67
       join the adventure@thrivecare.co




       On Apr 8, 2014, at 9:51 AM, JoAnne Brenner (NC NCC)
       <Joanne.Brenner@wholefoods.com> wrote:

       Hi Alex-
                     1.            Stores have all month to complete the reset of the Men's section. It's possible that they have it in face
                                  care iernpornri1y until they have their reset scheduled. \Ve will rernind them on the 4/17 call. GREAT'.
                                   1V1AKES SENSE.
                    2.             Premium- while I did flag the items as Premium, our l)ata team doesn't accept the flag unless the items
                                  are on our C,lobal Premium list. Do you krnJ\;\;' if Julie Holloway put you on that list? l DON'T
                                  BELIEVE SO. I'VE SEARCHED MY CHRONS AND FIND NO EMAILS FROM/TO JULIE. LET
                                  l'v[E KNO\V HO\V I CAN SET THAT IN l'v[OTION AND I'LL DO IT.
                    3.             Yi:ntr time slot for the 17 th is 2:15-2:30. PERFECT. WE'LL PLAN TO SEND YOU THE IJEC S01V1E



                                                                                                                                                                                                                                                                            144
                                                                                                                                                                                                                                                                             TNC01398
                                                                                                                                                                                                                                                            De Lilly Decl. Ex. 8
Case 2:20-cv-09091-PA-AS Document 63-6 Filed 08/23/21 Page 3 of 4 Page ID #:3141


             DAYS BEFORE THE CALL SO THAf YOU/YOUR TEi\lvl HAVE ALL YOU NEED. THANKS
             FOR SLOTTING US IN. ITS A. GREAl 0PP0RTUNIT:{ TO KJCKSTART THE PARTNERSHIP
             AND EDUCATION.
        4.

   Thanks,
   JoAnne

   <image002.jpg>foAnne Brenner
   vm: Sl 0-42t1--7433 I d',tx: 512 -404--178 J I foAnnf llrcEE<!I()\Vhckfrn;;.b.co,n


                          <E;d conilde:::1ti:11 :n;:;::.~:rl;:1\ fr.t· ~k         t:sf~ O[ 1:r::.e lt;ler::.clti:t rectpif~DL   l;.2::::, i:tis1ri\n::j,:m c,r duic:k:,2:un:: by ,Jfrt::r:: v_idlr_nll: tb-~: pe:::m~ssio:::1    tbf~
                                   r::.ot 1:r::.e lt;ler::.cltd rectpi-~:nt (D::: :;,11l1c:•t·~:t:::d                fc,r               cc:,t;l:>.ct tbf~ ::,~,t;,:kr by :::.-.~:jJ1y :::m:iil del::tt :;H copi-~::: ,Jf tb-~:




   From: Alex McIntosh [mailto:amcintosh@thrivenaturalcare.com]
   Sent: Tuesday, April 08, 2014 9:04 AM
   To: JoAnne Brenner (NC NCC)
   Subject: Three Thrive launch questions

   (was writing this as you replied back to first email)

   Hi Joanne,

   Hope you had a great weekend. Thrive team visited a few Bay area WFM stores over the
   weekend, and we were also contacted by friends & fans that had gone to your stores as well.
    Exciting to see our partnership starting! Our visits generated three questions. Could you
   let me know your suggestions/thoughts on below? Thanks.

       1. HABA section 12lacement: In at least one store (WFM south of market) Thrive is
          placed in what appears to be "Face Care" section, along with the higher end,
          specialized products, mostly for women. Not in the Men's Bodycare or in the Shave
          sections, which is what your planograms show. From a sales standpoint, Thrive will
          sell a lot more product for WFM, particularly as a new brand, if it is placed in your
          Men's Bodycare or Shave sections such as indicated in your planograms. Could this
          be a function of store teams not knowing Thrive and mistakenly putting in wrong
          place? Or "store choice" (the new term I'm learning from your teams)? Is there
          anything Thrive team can do with you or your store teams to get placement according
          to your planograms? Will definitely help sales!
       2. Whole Foods Premium Bodycare shelf stickers: Thrive team worked our butts off to
          design a launch line that would work great for customers and comply with WFM
          Premium Bodycare standards. We did it! However, we noticed on store visits that the
          shelf stickers (the tags that WFM puts on the shelf to indicate price of the product in
          the facing) just show price. No Premium Bodycare logo, such as other products have.
           How can we work with WFM or the stores to ensure that all the hard work put into
          designing great healthy products results in your sticker of Premium Bodycare?
       3. 4/17 /14 WMF NorCal team call time? Thrive visits to stores showed our small team
          how important WFM team member training is going to be. We're looking forward to
          the 4/17/14 call you have invited us to, as a good step. What time should we block

                                                                                                                                                                                                  145
                                                                                                                                                                                                  TNC01399
                                                                                                                                                                                  De Lilly Decl. Ex. 8
Case 2:20-cv-09091-PA-AS Document 63-6 Filed 08/23/21 Page 4 of 4 Page ID #:3142


           out for this, so that we don't schedule other appointments that conflict?

   Thanks for your guidance to help make a great launch.

   Have a good day.
   Alex !McIntosh
   'Thrive Natural Care
   San Francisco, CA

   t: 203249.7285
   e: amcintosh@)thrivenaturalcare.com
   join the adventure @ thrivecare.co




    FY14 WB Nor
    Cal Ne ... B.xlsx




                                                                                       TNC01400146
                                                                               De Lilly Decl. Ex. 8
